DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 3/20 and 10/20 have both been considered and placed of record.   The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese document CN 111261037 A.
	Re claim 1, the document discloses a foldable portable device having, inter alia, a display having a first display area 221 and a second display area 222 wherein the displays faced the same direction when in folded position, a first housing structure configured to surround the first display and a second housing structure configured to surround the second display wherein the second housing structure connected to the first housing structure and a first receiving coil 3 disposed on the first housing structure.  See figs 1-3.  However it is silent on the first magnetic field area of the receiving coil 3 
	Re claims 6 and 13, the document discloses a second magnetic field area 4 or coils formed on the second housing structure.  However it is silent on the second magnetic field area or coils being on the edge of the second housing structure.  Again it would have been obvious to one having ordinary skill in the art at the time the invention was made to have placed the coil on the edge of the housing so that the immediate area of the coil and or the actual coil itself will not get damage when the device is placed on a flat surface, and since it has been held that rearranging parts of an invention involves only routine skill in the art.
	Re claims 11 and 14, the first/second receiving coil formed a second magnetic field when the first/second transmitting coil is within the receiving coil.  This feature is inherent in inductive type power transfer.

	Re claim 12, the document is silent on the type of inductive coils being solenoid type coils.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used solenoid type coils at the edge of the housing because it would have a better fit than the circular flat coils and since it has been held to be within the general skill of a worker in the art to select a known materiale on the basis of its suitability for the intended use as a matter of obvious design choice. 

Allowable Subject Matter
Claims 2-5, 7-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Art of record fails to disclose different claimed slits; third magnetic field has same polarity as the second magnetic field formed around the first receiving coils.

Claims 16-20 are allowed.  Art of record fails to disclose different claimed slits.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 112288972 teaches a folded screen portable device mounted vertically on a charger.  It has charging point at the bottom to mate with the charging point on the charger.  It does not have wireless coils on the edge for charging.
CN 112510779 teaches a folded screen portable device having wireless coils placed in the center surface of the outer surface of the screens.
KR 2020-0133513 teaches a foldable screen having wireless coils in the center of the outer surface of the screen for charging.


The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087